

Exhibit 10.1 (b)


SECOND AMENDMENT TO THE


FROZEN FOOD EXPRESS INDUSTRIES, INC.
 
1995 NON-EMPLOYEE DIRECTOR STOCK OPTION PLAN
 
This Amendment (this “Amendment”) to the Frozen Food Express Industries, Inc.
1995 Non-Employee Director Stock Option Plan (the “Plan”) is hereby adopted by
the Board of Directors of Frozen Food Express Industries, Inc., a Texas
corporation (the “Company”), to be effective as of November 18, 2004.


WHEREAS, the Plan was adopted with the intent that options would be
nontransferable except in the case of the optionee’s death; and


WHEREAS, the Company now desires to amend the Plan to permit optionees to make
gifts of options to certain family members or to certain trusts; and


WHEREAS, the Board of Directors of the Company (the “Board”) has the power and
authority to so amend the Plan pursuant to the provisions of Section 7 thereof;


NOW, THEREFORE, the Plan is hereby amended, effective as of November 18, 2004,
as follows:


1. Section 6(b) of the Plan is hereby amended to read in its entirety as
follows:


(b) During the lifetime of a Non-Employee Director, Options granted to such
Non-Employee Director may be exercised only by such Non-Employee Director and by
persons to whom transfers of the Options are expressly permitted by this
Section. Except as provided in the following sentence, Options shall not be
sold, pledged, assigned or transferred in any manner except by will or by the
laws of descent and distribution, and any attempt to do so in violation of this
prohibition, whether voluntary, involuntary, by operation of law or otherwise,
shall immediately void the Option. Any Option granted on or after the effective
date of the Plan shall be transferable by the Optionee by (i) a gift to a member
of the Optionee’s Immediate Family or (ii) a gift to an inter vivos or
testamentary trust in which members of the Optionee’s Immediate Family have a
beneficial interest of more than 50% and which provides that such Option is to
be transferred to the beneficiaries upon the Optionee’s death. For the purposes
of the preceding sentence, “Immediate Family” shall mean any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, sibling, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law and
shall include adoptive relationships. In the event of any transfer of an Option
permitted by this Plan, the Plan and the Stock Option Agreement (except for
those provisions of both that permit transfers by the Optionee) shall apply to
any transferee to the same extent as to the Optionee.
 




IN WITNESS WHEREOF, the Company has executed this Amendment to the Frozen Food
Express Industries, Inc. 1995 Non-Employee Director Stock Option Plan on the
18th day of Novmber, 2004, to be effective as of November 18, 2004.




FROZEN FOOD EXPRESS INDUSTRIES, INC.
 
By:_____/s/ Stoney M. Stubbs, Jr.______
 
Name: Stoney M. Stubbs, Jr.
 
Title: Chairman of the Board
 
